DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Gap mentioned in paragraph 14 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims  2-4 is objected to because of the following informalities:  Claim 2 should recite “an angle between the second linear section and the third linear section is less than 180 degrees”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jentz et al. (U.S. Publication 2021/0285348), hereinafter “Jentz”.
Regarding claim 1, Jentz discloses a system, comprising: a cast wall (wall of separator 80 shown in figure 1 below) protruding perpendicularly from an internal wall (left wall of crankcase 28 shown in figure 1) of a crankcase of an engine, the cast wall at least partially surrounding a sensor port (port for sensor 77) for a crankcase overpressure (COP) sensor (77), the sensor port fluidically coupled to the COP sensor (77) via an internal passage (internal passage of separator 80); and a cover plate (plate that covers the separator 80 from the rest of the crankcase 28) fixedly coupled to the cast wall, at least a portion of the cover plate (wall of separator labeled as 80 is a wall that is parallel to the left wall of crankcase 28 shown in figure 1) parallel to the internal wall. Paragraph 31 of Jentz mentions that the crankcase overpressure sensor is provided within the oil separator to protect the sensor from liquid oil and other combustion byproducts. 
Regarding claim 2, Jentz discloses the system of claim 1, wherein the cast wall includes a first linear section (shown in figure below), a second linear section (shown in figure below), and a third linear section (shown in figure below), the first linear section perpendicular to the second linear section, and an angle between the second linear 

    PNG
    media_image1.png
    932
    1051
    media_image1.png
    Greyscale

Regarding claim 3, Jentz discloses the system of claim 2, wherein the cover plate (the cover plate would be the wall that covers the separator completely) extends from the cast wall to an edge of the internal wall.
Regarding claim 5, Jentz discloses the system of claim 1, wherein the internal passage includes a first portion and a second portion, an angle between the first portion of the internal passage and the second portion of the internal passage less than 180 degrees. Examiner notes that the internal passage is the flow passage within the separator and from the entrance of the separator to the next baffle is less than 180 degrees. The figure below is an enlarged version of the separator. 

    PNG
    media_image2.png
    760
    1000
    media_image2.png
    Greyscale

Regarding claim 6, Jentz discloses the system of claim 5, wherein the second portion of the internal passage is parallel to the internal wall (shown in figure above the parallel wall 80 of the second portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentz.

Regarding claims 7 and 8, Jentz discloses the same invention substantially as claimed but is silent to disclose that the crankcase includes a crank gear, an idler gear, and a fuel pump gear.  However, the examiner takes Official Notice that it is well known in the art to provide a crank gear, idler gear, and fuel pump gear connected to the crankshaft gear for the purpose of allowing other components of the engine to run from the rotation of the crankshaft.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Jentz by incorporating a crank gear, idler gear and a fuel pump gear for the purpose of allowing other engine components to receive power from the rotation of the crankshaft.

Regarding claim 10, Jentz discloses a system for a vehicle, the system comprising: a crankcase encasing cylinders of an engine, the crankcase including an integrated front end housing; a crankcase overpressure (COP) sensor coupled to the crankcase; a sensor port positioned in an internal wall of the integrated front end housing, the sensor port fluidically coupled to the COP sensor; a cast wall integrally formed with the internal wall, the cast wall at least partially surrounding the sensor port; and a cover plate fixedly coupled to the cast wall, at least a portion of the cover plate parallel to the internal wall. Refer to the rejections of claims 1 and 9 for further details since the limitations are similar. 
Regarding claim 10, Jentz discloses the system of claim 10, wherein an internal passage (passage within separator 80) is positioned between the sensor port and the COP sensor, the internal passage including at least one bend (the baffles create bends within the flow passage).
Regarding claim 12, Jentz discloses the system of claim 10, wherein the integrated front end housing houses a plurality of gears, the plurality of gears rotatably coupled to the internal wall of the integrated front end housing, and the plurality of gears Refer to the rejections of claims 7 and 8 for further details since the limitations are similar.
Regarding claim 13, Jentz discloses the system of claim 10, wherein the cover plate extends from the cast wall to an edge of the internal wall of the integrated front end housing. Refer to the rejection of claim 3 for further details since the limitations are similar.
Regarding claim 14, Jentz discloses the same invention substantially as claimed except for the cover plate using two fasteners to couple to the cast wall.  However, the examiner takes Official Notice that it is well known in the art to use fasteners to couple two engine components together for the purpose of using an alternate means to effectively join metal components with being able to reach areas that require repair.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to couple the cover plate to the cast wall using fasteners for the purpose of using an alternate means to effectively join metal components with being able to reach areas that require repair.
Regarding claim 15, Jentz discloses the system of claim 10, wherein the COP sensor is communicatively coupled to a controller (12) of the engine (paragraph 32 and 33).
Regarding claim 16, Jentz discloses a method, comprising: monitoring a crankcase pressure in a crankcase of an engine based on a signal from a crankcase overpressure (COP) sensor, the COP sensor coupled to an integrated front end housing Refer to the rejections of claim 10 for further details since the limitations are similar.
Regarding claim 17, Jentz discloses the method of claim 16, further comprising, responsive to the crankcase pressure exceeding a threshold crankcase pressure, determining a crankcase overpressure event and adjusting at least one engine operating condition (paragraph 42 mentions operating the PCV valve from the sensed signal of the CKCP sensor 77). 
Regarding claim 18, Jentz discloses the claimed invention except for the cast wall being formed on the front end housing. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the cast wall be formed on the front wall housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Examiner notes that the left side of figure 1 of Jentz is the front side since the intake portion is on that side even though figure 1 is a schematic drawing. Therefore, examiner uses the 103 rejection above.
Regarding claim 19, Jentz discloses the method of claim 18, wherein at least a portion of the cover plate (plate that creates the separator 80) is parallel to the internal wall and fixedly coupled to the cast wall via a first fastener and a second fastener. Refer to rejection of claims 14 for further details since the limitations are similar. 
Regarding claim 20, Jentz discloses the method of claim 16, wherein the sensor port is fluidically coupled to the COP sensor via an internal passage, the internal Refer to rejection of claims 11 for further details since the limitations are similar.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches the limitations of claims 1-4, but more specifically, a gap positioned where the internal wall and the third linear section meet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	3/21/2022